The confidential portions of this exhibit have been filed separately with the
Securities and Exchange Commission pursuant to a confidential treatment request
in accordance with Rule 24b-2 of the Securities and Exchange Act of 1934, as
amended.
REDACTED PORTIONS OF THIS EXHIBIT ARE MARKED BY AN ***.



[googleagreementredact_image1.jpg]
GOOGLE SERVICES AGREEMENT


COMPANY INFORMATION



COMPANY: VERTRO, INC. 
 
Business Contact:
Legal Contact:
Technical Contact:
Name:
Don “Trey” Barrett III
John Pisaris
Rick Anderson
Title:
COO
General Counsel
CIO
Address, City, State, 
Postal Code:
1111 Main Street, Suite 201
Conway, AR 72032
1111 Main Street, Suite 201
Conway, AR 72032
1111 Main Street, Suite 201
Conway, AR 72032
Phone:
501-205-4965
501-205-8508 X224
501-205-1656
Email:
Trey.Barrett@inuvo.com
John.Pisaris@inuvo.com
Rick.Anderson@inuvo.com
 



TERM



TERM: Starting on February 1, 2015 (“Effective Date”) and continuing
through January 31, 2017 (inclusive)





SEARCH SERVICES



   WEBSEARCH SERVICE (“WS”)


Search Fees


***


***



ADVERTISING SERVICES



   ADSENSE FOR SEARCH (“AFS”)
AFS Revenue Share Percentage
AFS Deduction Percentage


***




See Exhibit A
***



   ADSENSE FOR CONTENT (“AFC”)
AFC Revenue Share Percentage
AFC Deduction Percentage


Sites approved for AFC: See Exhibit B




***


***



CURRENCY



 AUD JPY
 CAD KRW
 EUR USD
 GBP Other







This Google Services Agreement (“Agreement”) is entered into by Google Inc.
(“Google”) and Vertro, Inc. (“Company”) and is effective as of the Effective
Date.


1.Definitions. In this Agreement:


1.1.    “Ad” means an individual advertisement provided through the applicable
Advertising Service.


1.2.    “Ad Deduction” means, for each of the Advertising Services, for any
period during the Term, the Deduction Percentage (listed on the front pages of
this Agreement) of Ad Revenues.


1.3.    “Ad Revenues” means, for any period during the Term, revenues that are
recognized by Google in connection with Company’s use of the applicable
Advertising Service and attributed to Ads in that period. Notwithstanding the
forgoing, if advertisers buy Ads at a fixed or aggregated price, then Ad
Revenues for those Ads will be calculated as if such advertisers had paid the
final price for the provision of the Ad in accordance with the definition above.


1.4.    “Ad Set” means a set of one or more Ads.


1.5.    “Advertising Services” means the advertising services selected on the
front pages of this Agreement.


1.6.    “AFC RPM” means AFC Ad Revenues per one thousand AFC Requests.


1.7.    “Affiliate” means any entity that directly or indirectly controls, is
controlled by or is under common control with, a party.


1.8.    “Alternative Search Queries” means ***.


1.9.    “Approved Client Application” means ***.


1.10.    “Brand Features” means each party’s trade names, trademarks, logos and
other distinctive brand features.


1.11.    “Client Application” means any application, plug-in, helper, component
or other executable code that runs on a user’s computer.


1.12.    “Client Application Guidelines” means ***.


1.13.    “Company Content” means any content served to End Users that is not
provided by Google.


1.14.    “Confidential Information” means information that one party (or an
Affiliate) discloses to the other party under this Agreement, and that is marked
as confidential or would normally be considered confidential information under
the circumstances.  It does not include information that the recipient already
knew, that becomes public through no fault of the recipient, that was
independently developed by the recipient, or that was lawfully given to the
recipient by a third party.


1.15.    “Desktop AFS Ads” means***.


1.16.    “End Users” means individual human end users of a Site or Approved
Client Application.


1.17.    “Equivalent AFS Ads” means ***.


1.18.    “Google Branding Guidelines” means ***.


1.19.    “Google Program Guidelines” means ***.


1.20.    “Intellectual Property Rights” means all copyrights, moral rights,
patent rights, trademarks, rights in or relating to Confidential Information and
any other intellectual property or similar rights (registered or unregistered)
throughout the world.


1.21.    “Mobile Devices” means ***.


1.22.    “Mobile AFS Ads” means***.


1.23.    “Mobile & Tablet Queries” means ***.


1.24.    “Net Ad Revenues” means, for each of the Advertising Services, for any
period during the Term, Ad Revenues for that period minus the Ad Deduction (if
any) for that period.


1.25.    “Request” means a request from Company or an End User (as applicable)
to Google for a Search Results Set and/or an Ad Set (as applicable).


1.26.    “Results” means Search Results Sets, Search Results, Ad Sets or Ads.


1.27.    “Results Page” means any Site page that contains any Results.


1.28.    “Search Box” means a search box (or other means approved by Google) for
the purpose of sending search queries to Google as part of a Request.


1.29.    “Search Query” means ***.


1.30.    “Search Result” means an individual search result provided through the
applicable Search Service.


1.31.    “Search Results Set” means a set of one or more Search Results.


1.32.    “Search Services” means the search services selected on the front pages
of this Agreement.


1.33.    “Services” means the Advertising Services and/or Search Services (as
applicable).


1.34.    “Site(s)” means the Web site(s) located at the URL(s) listed on the
front pages of this Agreement, together with the additional URL(s) approved by
Google from time to time under subsection 7.3(a) below.


1.35.    “Tablet Devices” means ***.


1.36.    “Tablet AFS Ads” means ***.


2.
Launch, Implementation and Maintenance of Services.



2.1.    Launch. The parties will each use reasonable efforts to launch the
Services into live use within 30 days from the Effective Date. Company will not
launch any implementation of the Services into live use, including without
limitation any implementation of Alternative Search Queries, and such
implementations will not be payable by Google, until Google has approved such
implementations in writing, which approval will not be unreasonably withheld or
delayed.


2.2.    Implementation and Maintenance.


(a)    For the remainder of the Term, Google will make available and Company
will implement and maintain each of the Services on each of the Sites and
Approved Client Applications. For clarity, Company may not implement the
Services on a property that is not a Site or Approved Client Application.


(b)    Company will ensure that Company:


(i)    is the technical and editorial decision maker in relation to each page,
including Results Pages, and each Approved Client Application on which the
Services are implemented; and


(ii)    has control over the way in which the Services are implemented on each
of those pages and Approved Client Applications.


(c)    Company will ensure that the Services are implemented and maintained in
accordance with:


(i)    the applicable Google Branding Guidelines;


(ii)    the applicable Google Program Guidelines; and


(iii)    Google technical protocols (if any) and any other technical
requirements and specifications applicable to the Services that are provided to
Company by Google from time to time.


(d)    ***.


(e)    Company will ensure that (i) every Search Query generates a WS Request,
(ii) every AFS Request is generated by a Search Query and (iii) every AFS
Request contains the Search Query that generated that Request.


(f)    Google will, upon receiving a Request sent in compliance with this
Agreement, provide a Search Results Set and/or an Ad Set (as applicable) when
available. Company will then display the Search Results Set and/or Ad Set (as
applicable) on the applicable Site.


(g)    Company will ensure that at all times during the applicable Term,
Company:


(i)    has a clearly labeled and easily accessible privacy policy in place
relating to the Site(s) and Approved Client Application(s); and


(ii)    provides the End User with clear and comprehensive information about
cookies and other information stored or accessed on the End User’s device in
connection with the Services, including information about End Users’ options for
cookie management.


(h)    Company will use commercially reasonable efforts to ensure that an End
User gives consent to the storing and accessing of cookies and other information
on the End User’s device in connection with the Services where such consent is
required by law.


(i)    ***
 
2.3.    Mobile & Tablet Queries for WS and AFS. ***.


2.4.    Client IDs; Channel IDs. ***.


3.Policy and Compliance Obligations.


3.1.    Policy Obligations. Company will not, and will not knowingly or
negligently allow any third party to:


(j)    modify, obscure or prevent the display of all, or any part of, any
Results;


(k)    edit, filter, truncate, append terms to or otherwise modify any Search
Query, except as provided in Section 2.2(i);


(l)    implement any click tracking or other click monitoring of Results;


(m)    display any Results in pop-ups, pop-unders, exit windows, expanding
buttons, animation or other similar methods;


(n)    interfere with the display of or frame any Results Page or any page
accessed by clicking on any Results;


(o)    display any content between any Results and any page accessed by clicking
on those Results or place any interstitial content immediately before any
Results Page containing any Results;


(p)    enter into any type of arrangement with a third party where either party
receives a financial benefit in connection with the Results or Ad revenue
(including any co-branding, white labeling or sub-syndication arrangement);


(q)    directly or indirectly, (i) offer incentives to End Users to generate
impressions, Requests or clicks on Results, (ii) fraudulently generate
impressions, Requests or clicks on Results or (iii) modify impressions, Requests
or clicks on Results;


(r)    “crawl”, “spider”, index or in any non-transitory manner store or cache
information obtained from the Services (including Results); or


(s)    display on any Site or Approved Client Application, any content that
violates or encourages conduct that would violate the Google Program Guidelines,
Google technical protocols and any other technical requirements and
specifications applicable to the Services that are provided to Company by Google
from time to time.


3.2.    Compliance Obligations. Company will not knowingly or negligently allow
any use of or access to the Services through any Site or Approved Client
Application that is not in compliance with the terms of this Agreement. Company
will use commercially reasonable efforts to monitor for any such access or use
and will, if any such access or use is detected, take all reasonable steps
requested by Google to disable this access or use. If Company is not in
compliance with this Agreement at any time, Google may with notice to Company,
suspend provision of all (or any part of) the applicable Services until Company
implements adequate corrective modifications as reasonably required and
determined by Google.


4.Conflicting Services.


4.1.    ***.


4.2.    ***.
 
5.Third Party Advertisements. ***.


6.Approved Client Applications. ***.


7.Changes and Modifications.


7.1.    By Google. If Google modifies the Google Branding Guidelines, Google
Program Guidelines, or the Google technical protocols and the modification
requires action by Company, Company will take the necessary action no later than
30 days from receipt of notice from Google. Any modifications to the Google
Branding Guidelines or Google Program Guidelines will be generally applied to
Google’s similarly situated customers in the same region who are using the
specific Service impacted by the modification.


7.2.    By Company. Company will provide Google with at least 15 days prior
notice of any change in code or serving technology that could reasonably be
expected to affect the delivery or display of any Results.


7.3.    Site List and Approved Client Application Changes.


(a)    Company may notify Google from time to time that it wishes to add or
remove URL(s) to those comprising the Site(s) by sending notice to Google at
least 45 days before Company wishes the addition or deletion to take effect.
Google may approve or disapprove the request in its reasonable discretion, this
approval or disapproval to be in writing.


(b)    If there is a change in control of any Site or Approved Client
Application (such that the conditions set out in Section 2.2(b)(i) or 2.2(b)(ii)
are not met):


(i)    Company will provide notice to Google at least 30 days before the change;
and


(ii)    unless the entire Agreement is assigned to the third party controlling
the Site or Approved Client Application in compliance with Section 16.3
(Assignment) below, from the date of that change in control of the Site or
Approved Client Application, that Site or Approved Client Application will be
treated as removed from this Agreement. Company will ensure that from that date,
the Services are no longer implemented on that Site or Approved Client
Application.


8.Intellectual Property. Except to the extent expressly stated otherwise in this
Agreement, neither party will acquire any right, title or interest in any
Intellectual Property Rights belonging to the other party, or to the other
party’s licensors.


9.Brand Features.


9.1.    Google grants to Company a non-exclusive and non-sublicensable license
during the Term to use the Google Brand Features solely to fulfill Company’s
obligations in connection with the Services in accordance with this Agreement
and the Google Branding Guidelines. Google may revoke this license at any time
upon notice to Company. Any goodwill resulting from the use by Company of the
Google Brand Features will belong to Google.


9.2.    Google may include Company’s Brand Features in customer lists. Google
will provide Company with a sample of this usage if requested by Company.


10.
Payment.



10.1.    Company Payments.


(a)    Search Services. The Search Fees owed to Google under this Agreement will
be calculated using the number of Requests for Search Results Sets as reported
by Google.


(b)    Offset. Google may offset the Search Fees payable by Company under this
Agreement against Google’s payment obligations to Company under this Agreement.


(c)    Invoices. Even if the Search Fees are offset under subsection 10.1(b),
Google will invoice (or send a statement of financial activity to) Company for
Search Fees in the month after the Search Fees are incurred. Company will pay
the invoice amount, if any, to Google within 30 days of the date of invoice.


10.2.    Google Payments.


(a)    For each applicable Advertising Service, Google will pay Company an
amount equal to the Revenue Share Percentage (listed on the front pages of this
Agreement) of Net Ad Revenues attributable to a calendar month. This payment
will be made in the month following the calendar month in which the applicable
Ads were displayed.


(b)    Google’s payments for Advertising Services under this Agreement will be
based on Google’s accounting which may be filtered to exclude (i) invalid
queries, impressions, conversions or clicks, and (ii) any amounts refunded to
advertisers in connection with Company’s failure to comply with this Agreement,
as reasonably determined by Google.


10.3.    All Payments.


(a)    As between Google and Company, Google is responsible for all taxes (if
any) associated with the transactions between Google and advertisers in
connection with Ads displayed on the Sites. Company is responsible for all taxes
(if any) associated with the Services, other than taxes based on Google’s net
income. All payments to Company from Google in relation to the Services will be
treated as inclusive of tax (if applicable) and will not be adjusted. If Google
is obligated to withhold any taxes from its payments to Company, Google will
notify Company of this and will make the payments net of the withheld amounts.
Google will provide Company with original or certified copies of tax payments
(or other sufficient evidence of tax payments) if any of these payments are made
by Google.


(b)    All payments due to Google or to Company will be in the currency
specified in this Agreement and made by electronic transfer to the account
notified to the paying party by the other party for that purpose, and the party
receiving payment will be responsible for any bank charges assessed by the
recipient’s bank.


(c)    In addition to other rights and remedies Google may have, Google may
offset any payment obligations to Company that Google may incur under this
Agreement against any undisputed, past due product or service fees owed to
Google by Company under this Agreement or any other agreement between Company
and Google. Google may also withhold and offset against its payment obligations
under this Agreement, or require Company to pay to Google within 30 days of any
invoice, any amounts Google may have overpaid to Company in prior periods.


11.Warranties; Disclaimers.


11.1.    Warranties. Each party warrants that (a) it has full power and
authority to enter into this Agreement; and (b) entering into or performing
under this Agreement will not violate any agreement it has with a third party.


11.2.    Disclaimers. Except as expressly provided for in this Agreement and to
the maximum extent permitted by applicable law, NEITHER PARTY MAKES ANY WARRANTY
OF ANY KIND, WHETHER IMPLIED, STATUTORY, OR OTHERWISE AND DISCLAIMS, WITHOUT
LIMITATION, WARRANTIES OF MERCHANTABILITY, FITNESS FOR A PARTICULAR USE, AND
NONINFRINGEMENT.


12.Indemnification.


12.1.    By Company. Company will indemnify, defend, and hold harmless Google
from and against all liabilities, damages, and costs (including settlement
costs) arising out of a third party claim: (a) arising from any Company Content,
Sites or Company Brand Features or Approved Client Applications; or (b) arising
from Company’s breach of this Agreement.


12.2.    By Google.


(a)    Google will indemnify, defend, and hold harmless Company from and against
all liabilities, damages, and costs (including settlement costs) arising out of
a third party claim: (i) that authorized use of Google’s technology used to
provide the Services or any Google Brand Features infringes or misappropriates
any copyright, trade secret, trademark or patent of that third party; or (ii)
arising from Google’s breach of this Agreement.


(b)    For purposes of clarity, Google will not have any obligations or
liability under this Section 12 (Indemnification) to the extent arising from any
(i) use of the Services or Google Brand Features in a modified form or in
combination with services or software not furnished by Google, (ii) content,
information or data provided to Google by Company, End Users or any other third
parties, or (iii) Search Results, Ads, content appearing in Search Results or
Ads, or content to which Search Results or Ads link.


12.3.    General. The party seeking indemnification will promptly notify the
other party of the claim and cooperate with the other party in defending the
claim. The indemnifying party has full control and authority over the defense,
except that any settlement requiring the party seeking indemnification to admit
liability or to pay any money will require that party’s prior written consent,
such consent not to be unreasonably withheld or delayed. The other party may
join in the defense with its own counsel at its own expense. THE INDEMNITIES IN
SUBSECTIONS 12.1(a) and 12.2(a)(i) ARE THE ONLY REMEDY UNDER THIS AGREEMENT FOR
VIOLATION OF A THIRD PARTY’S INTELLECTUAL PROPERTY RIGHTS.


13.Limitation of Liability.


13.1.    Limitation.


(c)    NEITHER PARTY WILL BE LIABLE UNDER THIS AGREEMENT FOR LOST REVENUES OR
INDIRECT, SPECIAL, INCIDENTAL, CONSEQUENTIAL, EXEMPLARY, OR PUNITIVE DAMAGES,
EVEN IF THE PARTY KNEW OR SHOULD HAVE KNOWN THAT SUCH DAMAGES WERE POSSIBLE AND
EVEN IF DIRECT DAMAGES DO NOT SATISFY A REMEDY.


(d)    NEITHER PARTY WILL BE LIABLE UNDER THIS AGREEMENT FOR MORE THAN THE SUM
OF FEES PAID TO SUCH PARTY UNDER THIS AGREEMENT AND AD REVENUES RECEIVED AND
RETAINED BY SUCH PARTY DURING THE 12 MONTHS BEFORE THE CLAIM ARISES.


13.2.    Exceptions to Limitations.  These limitations of liability do not apply
to Company’s breach of Section 4 (Conflicting Services), breaches of
confidentiality obligations contained in this Agreement, or violations of a
party’s Intellectual Property Rights by the other party, or indemnification
obligations contained in this Agreement (except for patent indemnification
obligations).


14.Confidentiality; Publicity.


14.1.    Confidentiality. The recipient of any Confidential Information will not
disclose that Confidential Information, except to Affiliates, employees, agents
or professional advisors who need to know it and who have agreed in writing (or
in the case of professional advisors are otherwise bound) to keep it
confidential. The recipient will ensure that those people and entities use
Confidential Information only to exercise rights and fulfill obligations under
this Agreement, while using reasonable care to keep the Confidential Information
confidential.  The recipient may also disclose Confidential Information when
required by law after giving reasonable notice to the discloser, if permitted by
law. The parties acknowledge that Company will be required to file a redacted
copy of this Agreement with the Securities and Exchange Commission and all
exhibits and appendices hereto as an exhibit to its next periodic filing and
will also be required to file a summary of the material terms of this Agreement
in a Form 8-K to be filed with the Securities and Exchange Commission within
four business days of execution of this Agreement. The parties will work
together to create a mutually agreeable redacted Agreement for such periodic
filing and a mutually agreeable summary for the Form 8-K.


14.2.    Exceptions. Notwithstanding Section 14.1 (Confidentiality), Google may
(a) inform advertisers of Company’s participation in the Services; and (b) share
with advertisers Site-specific statistics, the Site URL, and related information
collected by Google through its provision of the Advertising Services to
Company. Disclosure of information by Google under this subsection 14.2 will be
subject to the terms of the Google Privacy Policy located at the following URL:
http://www.google.com/privacypolicy.html (or a different URL Google may provide
to Company from time to time).


14.3.    Publicity. Neither party may make any public statement regarding this
Agreement without the other’s written approval. 


15.Term and Termination.


15.1.    Term. The term of this Agreement is the Term stated on the front pages
of this Agreement, unless earlier terminated as provided in this Agreement.


15.2.    Termination.


(a)    Either party may terminate this Agreement with notice if the other party
is in material breach of this Agreement:


(i)    where the breach is incapable of remedy;


(ii)    where the breach is capable of remedy and the party in breach fails to
remedy that breach within 30 days after receiving notice from the other party;
or


(iii)    more than twice even if the previous breaches were remedied.


(b)    Either party may terminate this Agreement effective January 31, 2016 by
providing notice of termination to the other party at least sixty (60) days
prior to January 31, 2016.


(c)    Google may, with 30 days prior notice to Company, remove or require
Company to remove AFC from any Site or set of pages on a Site on which the
monthly AFC RPM falls below USD$0.50 for the previous calendar month.


(d)    Google reserves the right to suspend or terminate Company’s use of any
Services that are alleged or reasonably believed by Google to infringe or
violate a third party right. If any suspension of a Service under this
subsection 15.2(d) continues for more than 6 months, Company may immediately
terminate this Agreement upon notice to Google.


(e)    Google may terminate this Agreement, or the provision of any Service,
immediately with notice if pornographic content that is illegal under U.S. law
is displayed on any Site or Approved Client Applications.


(f)    Upon the expiration or termination of this Agreement for any reason:


(i)    all rights and licenses granted by each party will cease immediately;


(ii)    if requested, each party will use commercially reasonable efforts to
promptly return to the other party, or destroy and certify the destruction of,
all Confidential Information disclosed to it by the other party; and


(iii)    any continued use of the Services will be subject to Google’s then
standard terms and conditions available at
www.google.com/adsense/localized-terms, provided that Google will not be
obligated to provide the Services (including Results) to Company or make any
payments with respect to Company’s continued use of the Services following
expiration or termination.


16.Miscellaneous.


16.1.    Compliance with Laws. Each party will comply with all applicable laws,
rules, and regulations in fulfilling its obligations under this Agreement.


16.2.    Notices. All notices of termination or breach must be in writing and
addressed to the attention of the other party’s Legal Department and primary
point of contact.  The email address for notices being sent to Google’s Legal
Department is legal-notices@google.com. All other notices must be in English, in
writing and addressed to the other party’s primary contact. Notice will be
treated as given on receipt, as verified by written or automated receipt or
electronic log (as applicable).


16.3.    Assignment. Neither party may assign any part of this Agreement without
the written consent of the other, except to an Affiliate where (a) the assignee
has agreed in writing to be bound by the terms of this Agreement; (b) the
assigning party remains liable for obligations under the Agreement if the
assignee defaults on them; and (c) the assigning party has notified the other
party of the assignment.  Any other attempt to assign is void.


16.4.    Change of Control. Upon the earlier of (a) entering into an agreement
providing for a change of control (for example, through a stock purchase or
sale, merger, asset sale, liquidation or other similar form of corporate
transaction), (b) the board of directors of a party recommending its
shareholders approve a change of control, or (c) the occurrence of a change of
control (each, a “Change of Control Event”), the party experiencing the Change
of Control Event will provide notice to the other party promptly, but no later
than 3 days, after the occurrence of the Change of Control Event. The other
party may terminate this Agreement by sending notice to the party experiencing
the Change of Control Event and the termination will be effective upon the
earlier of delivery of the termination notice or 3 days after the occurrence of
the Change of Control Event.


16.5.    Governing Law. ALL CLAIMS ARISING OUT OF OR RELATING TO THIS AGREEMENT
OR THE SERVICES WILL BE GOVERNED BY CALIFORNIA LAW, EXCLUDING CALIFORNIA’S
CONFLICT OF LAW RULES, AND WILL BE LITIGATED EXCLUSIVELY IN THE FEDERAL OR STATE
COURTS OF SANTA CLARA COUNTY, CALIFORNIA, USA. THE PARTIES CONSENT TO PERSONAL
JURISDICTION IN THOSE COURTS.


16.6.    Equitable Relief. Nothing in this Agreement will limit either party’s
ability to seek equitable relief; except that Company will not seek, in a
proceeding filed during the Term or for one year after the Term, an injunction
or an exclusion order of any of the Services or any portion of the Services
based on patent infringement.


16.7.    Entire Agreement; Amendments. This Agreement sets out all terms agreed
between the parties and supersedes all other agreements between the parties
relating to its subject matter. In entering into this Agreement, neither party
has relied on, and neither party will have any right or remedy based on, any
statement, representation or warranty (whether made negligently or innocently),
except those expressly set out in this Agreement. Any amendment must be in
writing, signed (including by electronic signature) by both parties, and
expressly state that it is amending this Agreement.


16.8.    No Waiver. Neither party will be treated as having waived any rights by
not exercising (or delaying the exercise of) any rights under this Agreement.


16.9.    Severability. If any term (or part of a term) of this Agreement is
invalid, illegal or unenforceable, the rest of the Agreement will remain in
effect.


16.10.    Survival. The following sections of this Agreement will survive any
expiration or termination of this Agreement: 8 (Intellectual Property), 12
(Indemnification), 13 (Limitation of Liability), 14 (Confidentiality; Publicity)
and 16 (Miscellaneous).


16.11.    No Agency. This Agreement does not create an agency, partnership, or
joint venture between the parties.


16.12.    No Third Party Beneficiaries. This Agreement does not confer any
benefits on any third party unless it expressly states that it does.


16.13.    Force Majeure. Neither party will be liable for failure or delay in
performance to the extent caused by circumstances beyond its reasonable control.


16.14.    Counterparts. The parties may execute this Agreement in counterparts,
including facsimile, PDF or other electronic copies, which taken together will
constitute one instrument.




Signed:


Google
Company
By: /s/ Omid Kordestani
By: /s/ Don W. Barrett III
Print Name: Omid Kordestani
Print Name: Don W. Barrett III
Title: Authorized Signatory
Title: COO
Date: 2015.01.23
Date: 1/23/2015





EXHIBIT A


AFS Revenue Share Percentage
***






EXHIBIT B
Approved Sites
List of Approved Sites for WS and AFS


***


List of Approved Sites for AFC


***

1


Google Confidential
GoogleInc.;GoogleServicesAgreement;v2.7;June2014